DETAILED ACTION
This is in response to After-Final dated 10/27/21.  Claims 1-5, 7-10, 12-15, and 18-20 have been examined.  Claims 6, 11, and 16-17 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 19, and 20 teach, among other things, … a first network identifier associated with the plurality of hosts is not a network identifier of the pool of network identifiers; a first route table corresponding to a first data center of the plurality of data centers associates the first network identifier with the first host; and a second route table corresponding to a second data center of the plurality of data centers associates the first network identifier with the first host … wherein a network policy of the cloud computing environment specifies that a subnet of the pool of network identifiers can only be assigned to a single availability zone of the region … in response to detecting the event associated with the process: executing the process on a second virtual machine operating on a second host of the plurality of hosts … and concurrently updating each of the first route table and the second route table to associate the first network identifier with a virtual network interface of the second virtual machine.
1, 19, and 20 when taken as a whole constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-5, 7-10, 12-15, and 18-20 have been allowed.  Claims 6, 11, and 16-17 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468